Koreman, J. (dissenting).
The critical issue for our determination, as the majority points out, is whether the Town Board’s disapproval of petitioners’ subdivision plan was arbitrary or capricious. On this record, the grounds assigned by the Town Board for rejection of the plan are so general and conclusory in nature, and without factual support, as to render its determination unfair and arbitrary. The reasons stated for rejection of the plan were not pursuant to the ordinance regulating subdivision of lands within the town. The town has no zoning law or ordinance regulating the location of trailer parks or mobile homes, nor has the Town Planning Board developed any master plan for the purpose of enacting a zoning ordinance.
The present case is readily distinguishable from Town of Cairo v Cairo Fair Grounds (46 AD2d 566), on which the majority relies. This court was there concerned with the validity of a local ordinance, and concluded that the denial of building permits by the Town Board was based on considerations of public health and welfare and constituted a reasonable exercise of police power under a valid ordinance. Such is not the case here, but, as the record discloses, disapproval of the subdivision plan was based upon purely personal considerations of the members of the Town Board, without any objective standards. Furthermore, it is apparent that the "Town Board is attempting to establish a plan of ad hoc zoning without formulating any comprehensive plan for zoning *429within the town.” (Town of Cairo v Cairo Fair Grounds, supra, dissenting opn., Herlihy, P. J., p 571.)
For the foregoing reasons, the judgment of Special Term should be affirmed.
Kane, Main and Larkin, JJ., concur with Sweeney, J. P.; Koreman, J., dissents and votes to affirm in an opinion.
Judgment reversed, on the law and the facts, and petition dismissed, with costs.